Citation Nr: 1540013	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-07 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that assigned a noncompensable disability rating for bilateral hearing loss.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.

The Board has reviewed both the Veteran's physical claims file and electronic claims file located in the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hearing disability is more severely disabling than the current non-compensable rating reflects.  During a June 2015 videoconference hearing, the Veteran and his wife testified about the symptoms of his hearing disability.  Specifically, that the Veteran reported difficulty hearing while conversing with others and that he must turn the television up very loud in order to hear.  Additionally, that hearing loss impacted his occupational and social ability.   See Hearing Transcript at 6-7 located on VBMS; March 2013 Notice of Disagreement; May 2013 VA Form 9.  

In September 2012, the Veteran was afforded a VA examination to evaluate his hearing disability.  Since that time, the Veteran's statements of record and testimony during the June 2015 hearing support the claim that worsening of his service-connected hearing disability may have occurred since the September 2012 VA examination.  Given the length of time since the Veteran's last VA examination, on remand, another VA examination should be provided to assess the current severity of the Veteran's service-connected hearing disability.  

As this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the current severity of his service-connected hearing disability.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be provided to the examiner for review.  An audiogram should be completed, and the results of such testing should be included in the examination report.


The examiner should identify the severity of all current manifestations of the Veteran's service-connected hearing disability.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




